In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-384 CR

NO. 09-07-385 CR

 ______________________


VICTOR TYRONE APLON, Appellant


V.


STATE OF TEXAS, Appellee

 


On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 87672, 88596




MEMORANDUM OPINION
	Victor Tyrone Aplon pled guilty to two offenses of burglary of a habitation.  See Tex.
Pen. Code Ann. § 30.02(a)(3),(c)(2) (Vernon 2003).  In each case, the trial court, pursuant
to a plea bargain, deferred adjudication of guilt, placed Aplon on community supervision for
six years, and fined him $500.  The State subsequently filed "Motion[s] to Revoke
Unadjudicated Probation[.]"  In each case, Aplon pled "true" to three violations of his
community supervision.  The trial court adjudicated his guilt in both cases and sentenced him
to six years in a state jail facility in each case, with the sentences to run concurrently.  Aplon
appealed. 
	Appellate counsel filed Anders briefs concluding in both matters there are no arguable
points of error.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 
(1967).  Aplon filed a pro se brief in this Court.  He styled the brief as a petition for
extraordinary relief addressed to the Court of Criminal Appeals.  Aplon argues in both cases
that he was never served with an indictment, he was denied a timely record on appeal, the
evidence was insufficient to support his guilt, and trial counsel coerced him into a plea.  
	The Court of Criminal Appeals directs that we not address the merits of issues raised
in Anders briefs or pro se responses.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).  We may only determine (1) that the appeal is wholly frivolous and issue an
opinion explaining that we have reviewed the record and find no reversible error; or (2) that
arguable grounds for appeal exist and remand the cause to the trial court so that new counsel
may be appointed to brief the issues.  Id.  Having reviewed the clerk's record and reporter's
record, we find no reversible error and conclude the appeal is frivolous.  See id.  Therefore,
we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).
	The judgments of the trial court in cause numbers 87672 and 88596 are affirmed. (1)
	AFFIRMED.
								                      				________________________________
							            DAVID GAULTNEY
									   Justice

Submitted on July 15, 2008
Opinion Delivered July 16, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Aplon may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.